DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126. There is a claim between claim 11 and 12 which is not numbered.
Claims 16-17 are identical.
Claims 18-19 are identical.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi Takahashi et al (U. S. Patent Application: 2020/0063258, here after Takahashi), further in view of Moataz Bellah Mousa et al (U. S. Patent Application: 2019/0304790, here after Mousa).
Claims 1 and 9-11 are rejected. Takahashi teaches a process for depositing a titanium silicon nitride film on a substrate in a reaction zone (ALD chamber) [abstract, 0017, fig. 2], which comprises: 
introducing compounds, A(silicon containing gas, e.g. dichlorosilane DCS ), B(TiCl4), and (ammonia or hydrazine), individually, into the reaction zone under pulsed vapor deposition conditions to provide a pulse sequence [0019, 0024, 0021], wherein the reaction zone is 400C [0030]; each compound optionally followed by a purge step with an inert gas [0020, 0022, 0025, 0027], and repeating the pulse sequence until a desired thickness of the film has been deposited [0029]. Takahashi does not teach the compound A (silane containing gas) comprising SiI4. Mousa teaches a method of depositing TiSiN with ALD when the silicon containing gas is dichlorosilane or SiI4[0077, 0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing TiSiN film when the silicon containing gas is SiI4, because it is an alternative silicon containing gas in forming the film with ALD. Takahashi does not teach formation of the TiSiN film on substrate for microelectronic device, however Mousa teaches it [0002, 0003]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing TiSiN film as Takahashi and Mousa teach where the film is on substrate for microelectronic device, because TiSiN film is applicable in microelectronic devices.
Claims 2-4 are rejected as Mousa teaches the thickness of the titanium silicon nitride film is 50 nm [0062, 0031].
Claim 5 is rejected as Takahashi teaches the pulsed vapor deposition conditions comprise a plurality of pulse sequences, wherein the pulse sequence comprises a pulse of A, followed by a pulse of B, followed by a pulse of C, (because the process of B A C repeated then it meets the claim limitation) each pulse optionally followed by a purge step with an inert gas [0018-0029].
Claim 6 is rejected as Takahashi teaches the pulsed vapor deposition conditions comprise a plurality of pulse sequences, wherein the pulse sequence comprises a pulse of A, followed by a pulse of C, followed by a pulse of B, followed by a pulse of C, each pulse optionally followed by a purge step with an inert gas (because the process of B A C repeated then it meets the claim limitation) [ 0018-0029].

Claim is rejected. Takahashi teaches pulsed vapor deposition conditions further comprise introduction of B(TiCl4) and C (Ammonia or Hydrazine) to provide a titanium nitride sub-cycle, each of B and C optionally followed by a purge with an inert gas [0019-0022].
Claim 12 is rejected as Takahashi teaches introduction of B and C to provide a titanium nitride sub-cycle, each of B and C optionally followed by a purge with an inert gas [0019-0022].
Claim 13 is rejected as Takahashi teaches wherein B(TiCl4) is introduced followed by C [0019-0021].
Claims 14-15 are rejected as Takahashi teaches the number of titanium nitride sub-cycles utilized in the process, relative to the number of pulse sequences is pre-determined to provide a titanium silicon nitride film having a desired weight percentage(concentration) of silicon [0023-0024].
Claims 16-17 are rejected as Takahashi teaches the percentage of silicon in the film is 46% [0030].
Claims 18-19 are rejected, Although Takahashi does not clearly teach the percentage of silicon in the film is about 15 to about 35 weight percent. However, teaches the concentration of the silicon in film depends on gas flow rate and determines the film resistivity and [0024, 0031, fig. 3]. Therefor it is to sill of an ordinary person to change the silicon gas flow rate and obtain desirable silicon concentration (15%-35%) and desirable resistivity in the film in absence of criticality. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi Takahashi et al (U. S. Patent Application: 2020/0063258, here after Takahashi), Moataz Bellah Mousa et al (U. S. Patent Application: 2019/0304790, here after Mousa), further in view of Gavin Richards et al (U. S. Patent Application: 2021/0395882, here after Richards).
Claim 7 is rejected. Neither of Takahashi nor Mousa teach the silicon precursor is bis-t-amyl ethylene silylene. Richards teaches a method of depositing film with ALD, wherein the silicon precursor is bis-t-amyl ethylene silylene [0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing TiSiN film as Takahashi and Mousa teach where the silicon precursor is bis-t-amyl ethylene silylene, because it is an alternative precursor for silicon precursor for ALD.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi Takahashi et al (U. S. Patent Application: 2020/0063258, here after Takahashi), Moataz Bellah Mousa et al (U. S. Patent Application: 2019/0304790, here after Mousa), further in view of Antonio Sanchez et al (U. S. Patent Application: 2019/0161358, here after Sanchez).
Claim 8 is rejected. Neither of Takahashi nor Mousa teach the silicon precursor is Sil2H2. Sanchez teaches a method of depositing TiSiN film with ALD, wherein the silicon precursor is dichlorosilane SiH2Cl2 or Sil2H2 [0446, 0444, 0431]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing TiSiN film as Takahashi and Mousa teach where the silicon precursor is Sil2H2, because it is an alternative precursor for depositing TiSiN via ALD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712